IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00264-CR

CORY DERELL ARCHIE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 29957


                           MEMORANDUM OPINION


      Appellant, Cory Derell Archie, appeals his conviction for manufacture or delivery

of a controlled substance in an amount of one gram or more, but less than four grams.

See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (c). In two issues, Archie contends

that: (1) the trial court erred by admitting an unrecorded incriminating statement made

in response to questions during the booking process; and (2) the evidence is legally

insufficient to support Archie’s conviction for the offense of manufacture or delivery of a
controlled substance. We affirm.

                                       Background

        Pursuant to a felony warrant, Archie was arrested. A search incident to arrest

revealed numerous drugs and drug paraphernalia, including methamphetamine, ecstasy

pills cut with methamphetamine, synthetic marijuana, cocaine, prescription medications,

a digital scale, Ziploc baggies, a plastic straw modified to consume a drug, a blade used

to cut open cigars, and cigarillos. Lab tests later showed that four Ziploc baggies in a bag

carried by Archie contained 0.39 grams, 0.35 grams, 0.34 grams, and 0.27 grams of

methamphetamine, which amounted to more than one gram, but less than four grams, of

methamphetamine.

        In the squad car on the way to the jail, Archie was read his Miranda rights. See

Miranda v. Arizona, 384 U.S. 436, 467-68, 86 S. Ct. 1602, 1624-25 (1966). After asking

multiple times whether he understood his rights, Archie eventually responded that all

the officer had to do was read them.

        Upon arriving at the jail, arresting Officer Craig Myers of the Huntsville Police

Department began the booking process, which included asking Archie questions about

height, weight, tattoos, family status, education, and alcohol and drug abuse. When

Archie was asked whether he abused alcohol or drugs, he said no. Officer Myers then

asked “what about meth?” Archie responded that he just “sells to dumb white boys,” so

that “he can overcharge them.”


Archie v. State                                                                       Page 2
         At trial, Archie objected to this line of questioning as violative of article 38.22 of

the Texas Code of Criminal Procedure because it was the product of custodial

interrogation that was not recorded. See TEX. CODE CRIM. PROC. ANN. art. 38.22, § 3(a).

Archie urged the trial court to exclude his response to the question about the

methamphetamine under article 38.23 of the Texas Code of Criminal Procedure. See id.

art. 38.23. The State countered that this line of questioning was subject to the booking

exception. The trial court overruled Archie’s objection, but allowed him to make a bill of

exceptions. The trial court specifically noted that the question was a legitimate booking

question and that Archie’s statement was unsolicited and uncoerced.

         The jury found Archie guilty of the charged offense of manufacture or delivery of

a controlled substance in an amount of one gram or more, but less than four grams. See

TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (c). The case proceeded to the punishment

phase.     Archie pleaded “true” to an enhancement paragraph in the indictment

referencing his prior felony conviction for burglary of a habitation. After hearing the

testimony of several witnesses, the trial court assessed Archie’s punishment at twenty-

five years’ imprisonment with $180 in restitution. This appeal followed.

                                      Legal Sufficiency

         We first consider Archie’s second issue, in which he challenges the sufficiency of

evidence to support his conviction for the offense of manufacture or delivery of a

controlled substance in an amount of one gram or more, but less than four grams. See id.


Archie v. State                                                                          Page 3
§ 481.112(a), (c). Specifically, Archie contends that the State failed to produce any

evidence establishing an intent to deliver.

STANDARD OF REVIEW

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

        When addressing a challenge to the sufficiency of the evidence, we consider
        whether, after viewing all of the evidence in the light most favorable to the
        verdict, any rational trier of fact could have found the essential elements of
        the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
        Crim. App. 2017). This standard requires the appellate court to defer “to
        the responsibility of the trier of fact fairly to resolve conflicts in the
        testimony, to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts.” Jackson, 443 U.S. at 319, 99 S. Ct. 2781. We may
        not re-weigh the evidence or substitute our judgment for that of the
        factfinder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.
        2007). The court conducting a sufficiency review must not engage in a
        “divide and conquer” strategy but must consider the cumulative force of
        all the evidence. Villa, 514 S.W.3d at 232. Although juries may not
        speculate about the meaning of facts or evidence, juries are permitted to
        draw any reasonable inferences from the facts so long as each inference is
        supported by the evidence presented at trial. Cary v. State, 507 S.W.3d 750,
        757 (Tex. Crim. App. 2016) (citing Jackson, 443 U.S. at 319, 99 S. Ct. 2781); see
        also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume
        that the factfinder resolved any conflicting inferences from the evidence in
        favor of the verdict, and we defer to that resolution. Merritt v. State, 368
        S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because the jurors are the
        exclusive judges of the facts, the credibility of the witnesses, and the weight
        to be given to the testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim.
        App. 2010). Direct evidence and circumstantial evidence are equally
        probative, and circumstantial evidence alone may be sufficient to uphold a
        conviction so long as the cumulative force of all the incriminating
        circumstances is sufficient to support the conviction. Ramsey v. State, 473
        S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.


Archie v. State                                                                              Page 4
               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State's theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law
        as authorized by the indictment” includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

APPLICABLE LAW

        As stated earlier, Archie was charged with manufacture or delivery of a controlled

substance--methamphetamine—in an amount of one gram or more, but less than four

grams. See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (c). Under a hypothetically-

correct jury charge, the State was required to prove beyond a reasonable doubt that

Archie: (1) knowingly (2) possessed, (3) with intent to deliver, (4) one gram or more, but

less than four grams of methamphetamine.           See id. § 481.112(a), (c).   Archie only

challenges the element of intent to deliver.

        Intent to deliver may be established by expert testimony, such as testimony from

experienced law enforcement, and circumstantial evidence, such as evidence of an

accused’s possession of the contraband. See Moreno v. State, 195 S.W.3d 321, 325 (Tex.

App.—Houston [14th Dist.] 2006, pet. ref’d); Patterson v. State, 138 S.W.3d 643, 650 (Tex.

App.—Dallas 2004, no pet.). Factors courts have considered include the following: (1)

Archie v. State                                                                          Page 5
the nature of the location where the accused was arrested; (2) the quantity of contraband

in the accused's possession; (3) the manner of packaging; (4) the presence or lack thereof

of drug paraphernalia (for either use or sale); (5) the accused's possession of large

amounts of cash; and (6) the accused's status as a drug user. Moreno, 195 S.W.3d at 325-

26 (citing Lewis v. State, 664 S.W.2d 345, 349 (Tex. Crim. App. 1984); Williams v. State, 902

S.W.2d 505, 507 (Tex. App.—Houston [1st Dist.] 1994, pet. ref’d)). The number of factors

present is not as important as the logical force the factors have in establishing the

elements of the offense. Id. at 326 (citing Gilbert v. State, 874 S.W.2d 290, 298 (Tex. App.—

Houston [1st Dist.] 1994, pet. ref’d)). “An oral expression of intent is not required.” Id.

Further, intent to deliver is a fact question for the trier of fact to resolve, and it may be

inferred from the acts, words, or conduct of the accused. See Taylor, 106 S.W.3d at 831.

DISCUSSION

        In the instant case, Officer Myers testified that, on the date in question, he was

attempting to serve a felony warrant on Archie. Officer Myers learned that Archie was

inside the residence of a “Mr. Freeman,” who was known to Officer Myers based on

“previous interactions.” While Officer Myers trying to serve the felony warrant, Archie

fled. Officer Myers and another officer chased Archie to the back side of the residence

and were able to place him in handcuffs.

        After arresting Archie, Officer Myers conducted a search incident to arrest and

found “numerous items of drug paraphernalia, as well as drugs, on his person.” Archie


Archie v. State                                                                        Page 6
told Officer Myers that he had a backpack that contained K-2, a synthetic marihuana.

State’s Exhibit 5 showed a big bag and a smaller bag of K-2 that was seized from Archie.

In addition, Archie had a bag on his person that contained “a glass jar with a straw, a

[digital] scale, lid, a bag with multiple smaller baggies on the inside, a small bag with

what appears to be drug residue in it, and a cutter.” Officer Myers also recounted that

prescription pills later identified as cyclobenzaprine hydrochloride, a muscle relaxer,

were also found inside the bag.      Officer Myers confirmed that it is common for

prescription medications to be sold on the street. Other bags inside the bag contained

what appeared to be methamphetamine, cocaine powder, and two tablets of “Street

Ecstasy.” Four different plastic bags seized from the bag were tested. Lab results

confirmed that an aggregation of contents of the four plastic bags exceeded one gram of

methamphetamine. Specifically, the four plastic bags contained substantially similar

amounts—0.39 grams, 0.35 grams, 0.34 grams, and 0.27 grams of methamphetamine,

respectively. On cross-examination, Officer Myers confirmed that Archie: (1) had stated

that he was homeless; and (2) did not have a significant amount of cash on his person at

the time of arrest.

        City of Huntsville narcotics detective Lance Schulz acknowledged that a

significant indicator of dealing is “a larger amount of one drug,” but he also emphasized

that: “It’s typical for dealers to not only deal in one particular drug so they may have

various types of drugs with them.” Detective Schulz echoed Officer Myers’s testimony


Archie v. State                                                                    Page 7
that it is common for prescription medications to be sold or delivered at the street level.

To differentiate a user from a dealer, Detective Schulz noted that “[a] dealer will typically

have packaging for resale. You’ll find a digital scale, things of that nature.” He also

stated that it is “really not typical for a user to have multiple baggies, but I guess it is

possible.” Moreover, when asked “if you found half a gram of meth and a baggie, another

half a gram of meth and a baggie exactly the same, another half gram weighed out and

the same type of bag, more of those bags, a straw, two separate things of prescription

pills and the same bag, a bag of white powder in the same bag, as well as the digital scales

and other items of paraphernalia, would you then think possibly dealer,” Detective

Schulz answered in the affirmative. Furthermore, Officer Myers stated that, during

booking, Archie denied abusing drugs and admitted that he committed the charged

offense when he stated that he just “sells to dumb white boys,” so that “he can overcharge

them.” 1 In addition, there is no evidence in the record that Archie was under the

influence of drugs at the time of his arrest.

        The testimony at trial touches on several of the factors outlined in Moreno. See 195

S.W.3d at 325-26. Furthermore, the logical inference to be drawn from this set of facts is

that the drugs were possessed with the requisite intent to deliver. See id. at 325-26; see




        1 Even if Archie’s statement during the booking process was improperly admitted, in our
sufficiency review, we are to consider evidence that was improperly admitted before the jury, as well as
evidence that was properly admitted. See Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007) (“Our
review of ‘all of the evidence’ includes evidence that was properly and improperly admitted.”).

Archie v. State                                                                                     Page 8
also Brooks v. State, No. 10-07-00309-CR, 2011 Tex. App. LEXIS 1150, at **9-10 (Tex. App.—

Waco Feb. 16, 2011, pet. ref’d) (mem. op., not designated for publication) (concluding that

the logical force of the evidence showing that Brooks had more drugs than a user would

normally use at one time, Brooks possessed three separate types of drugs, Brooks did not

appear to be under the influence of any drugs at the time of arrest, Brooks did not have

in his possession the tools necessary to ingest crack cocaine himself, and expert testimony

that the evidence was consistent with what a dealer would have in his possession

established the requisite intent to deliver).

        Viewing the evidence in the light most favorable to the jury’s verdict, we conclude

that the evidence was sufficient for the jury to support Archie’s conviction for

manufacture or delivery of a controlled substance in an amount of one gram or more, but

less than four grams, of methamphetamine with the intent to deliver. See TEX. HEALTH &

SAFETY CODE ANN. § 481.112(a), (c); Zuniga, 551 S.W.3d at 732-33; Moreno, 195 S.W.3d at

325-26; see also Brooks, 2011 Tex. App. LEXIS 1150, at **9-10. And to the extent that the

evidence conflicts, we are to defer to the jury’s resolution of such inconsistencies in the

evidence. See Lancon v. State, 253 S.W.3d 699, 706 (Tex. Crim. App. 2008); Render v. State,

316 S.W.3d 846, 859 (Tex. App.—Dallas 2010, pet. ref’d) (“An appellate court must give

deference to a jury’s decision regarding what weight to give contradictory testimonial

evidence because the decision is most likely based on an evaluation of credibility and




Archie v. State                                                                      Page 9
demeanor, which the jury is in a better position to judge.”). We overrule Archie’s second

issue.

             Admissibility of Incriminating Statement Made During Booking

         In his first issue, Archie contends that the trial court abused its discretion by

permitting Officer Myers to testify to the incriminating statement regarding the sale of

methamphetamine to “white boys” that was made in response to the question during the

booking process. Assuming, without deciding, that the admission of Archie’s statement

was error, we review the admission for harm.

         Texas Rule of Appellate Procedure 44.2(b) provides that a non-constitutional

evidentiary error “that does not affect substantial rights must be disregarded.” TEX. R.

APP. P. 44.2(b); see Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002). Substantial

rights are not affected by the erroneous admission of evidence “if the appellate court,

after examining the record as a whole, has fair assurance that the error did not influence

the jury, or had but a slight effect.” Motilla, 78 S.W.3d at 355; see Graff v. State, 65 S.W.3d

730, 741 (Tex. App.—Waco 2001, pet. ref’d). In assessing the likelihood that the jury's

decision was adversely affected by the error, the appellate court should consider

everything in the record, including any testimony or physical evidence admitted for the

jury's consideration, the nature of the evidence supporting the verdict, the character of

the alleged error, and how it might be considered in connection with other evidence in

the case. Motilla, 78 S.W.3d at 355. The reviewing court may also consider the jury


Archie v. State                                                                        Page 10
instructions, the State's theory and any defensive theories, closing arguments, and even

voir dire, if applicable. Id. at 355-56. Furthermore, the reviewing court may consider

whether the State emphasized the error. Id. at 356.

        Having previously considered the record as a whole in our discussion of Archie’s

second issue, we have fair assurance that, even assuming the incriminating statement was

erroneously admitted, it did not have a substantial and injurious effect or influence on

the jury's verdict, especially given there was ample, unobjected-to evidence that supports

Archie’s conviction. We also note that the State did not emphasize the incriminating

statement at trial. In fact, the State, in its opening and closing argument, focused

primarily on the evidence seized during the arrest. The State did not mention the

statement at all during opening statements, Officer Myers briefly mentioned it during

direct examination, and the State only mentioned the statement once in it its closing

argument and only in response to defense counsel’s reference to the statement. We

conclude that any error in admitting the complained-of evidence did not affect a

substantial right and, therefore, must be disregarded. See TEX. R. APP. P. 44.2(b). We

overrule Archie’s first issue.

                                       Conclusion

        We affirm the judgment of the trial court.




Archie v. State                                                                    Page 11
                                            STEVE SMITH
                                            Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Affirmed
Opinion delivered and filed July 27, 2022
Do not publish
[CRPM]




Archie v. State                                           Page 12